Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 1 of 6 PageID #: 414




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 JEFFREY E. HOWELL,                              )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:19-cv-04990-JPH-DLP
                                                 )
 ANDREW SAUL,                                    )
                                                 )
                            Defendant.           )

                                         ORDER

       This matter comes before the Court on Plaintiff's Motion for Production of

 Documents, Dkt. [38]. For the reasons explained below, the motion is GRANTED.

         I.   Background

       On December 20, 2019, Plaintiff initiated the present litigation, seeking

 declaratory relief related to Administrative Law Judge Belinda Brown's

 determination that he was overpaid benefits and injunctive relief related to

 Defendant's withholding of benefits that he should have received. (Dkt. 1). On

 February 10, 2021, after five extensions, the Defendant filed the Certified

 Administrative Record in this case, which purports to "constitute a full and accurate

 transcript of the entire record of proceedings relating to [the] case." (Dkt. 36).

       On February 23, 2021, Plaintiff filed the present Motion for Production of

 Documents requesting that a certified transcript of his August 3, 2015 benefit

 determination hearing be produced with the administrative record in this case.




                                             1
Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 2 of 6 PageID #: 415




 (Dkt. 38). Defendant filed his response objecting this to request on March 9, 2021,

 and Plaintiff filed his reply on March 15, 2021. (Dkts. 39, 40).

        II.   Discussion

       Pursuant to Federal Rules of Civil Procedure 26 and 34, the Plaintiff argues

 that the Defendant should be ordered to produce the certified transcript of his

 August 3, 2015 hearing before Administrative Law Judge John H. Metz. (Dkt. 38).

 In response, the Defendant argues that the August 2015 hearing is not relevant to

 the issues in this case. (Dkt. 39). Specifically, the Defendant maintains that this

 case challenges the Social Security Administration's decision that Mr. Howell

 received an overpayment of benefits and that he was not entitled to a waiver of the

 assessed overpayment, and since these issues were addressed during the November

 13, 2018 administrative hearing, the August 2015 hearing is irrelevant. (Id.).

       In his reply, the Plaintiff presents argument that the ALJ's basis for denying

 his request for a waiver of overpayment in November 2018 was premised on the

 misrepresentation that Mr. Howell failed to notify the ALJ in August 2015 that he

 had been incarcerated during a period of time that he was claiming disability

 benefits. (Dkt. 40 at 1). Plaintiff maintains that ALJ Metz was aware of his

 incarceration and that it was discussed at the August 2015 hearing. (Id. at 2).

 Plaintiff contends that a transcript of the August 2015 hearing is pertinent to his

 ability to present accurate details related to the alleged overpayment and to provide

 evidence of Defendant's prior knowledge of his incarceration and the circumstances

 surrounding that time period. (Id.). Acknowledging the challenges associated with



                                            2
Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 3 of 6 PageID #: 416




 preparation of a transcript, Plaintiff offers another option – for Defendant to

 stipulate to his awareness, prior to the alleged overpayment, of Plaintiff's

 incarceration. (Id. at 3).

        Generally, judicial review of an agency decision is limited to review of the

 administrative record. Little Co. of Mary Hosp. v. Sebelius, 587 F.3d 849, 855 (7th

 Cir. 2009); Miami Nation of Indians of Ind., Inc. v. Babbitt, 979 F. Supp. 771, 775

 (N.D. Ind. 1996); 42 U.S.C. § 405(g). However, judicial review of an agency decision

 may expand beyond the record in certain circumstances, such as when: (1)

 necessary to determine whether the agency has considered all relevant factors and

 has explained its decision; (2) the agency has relied on documents not in the record;

 (3) supplementing the record is necessary to explain technical terms or complex

 subject matter; or (4) the plaintiff makes a showing of agency bad faith.

 Harrisonville Tel. Co. v. Ill. Commerce Comm'n, 472 F. Supp. 2d 1071, 1074 (S.D.

 Ill. 2006). Similarly, limited discovery may be permitted to ensure "full presentation

 of the issues" to the reviewing court and where the need for discovery is not

 "insubstantial or frivolous." Id. at 1075.

        Here, Plaintiff contends that ALJ Brown's overpayment determination was

 based in part on Defendant's claim that Plaintiff failed to inform Defendant that he

 had been incarcerated and thus a copy of the August 2015 transcript is needed to

 present an accurate account of the issues. (Dkt. 40 at 1-2). The Court agrees. A

 certified copy of the August 2015 transcript will provide a fuller presentation of

 whether ALJ Brown was correct in her determination that the Plaintiff had failed to



                                              3
Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 4 of 6 PageID #: 417




 inform the Administration of his incarceration. (Id.; Dkt. 36-2 at 13 (finding

 Plaintiff was at fault for the overpayment for "not alert[ing] the Administration of

 his incarceration at the time he filed his initial application for benefits, or in

 subsequent appeals.")).

       Even if the Court were to agree with Defendant that discovery is not

 permissible because an exception does not apply, production of the August 2015

 hearing testimony would still be warranted. Pursuant to sentence three of 42 U.S.C.

 § 405(g), as part of the Commissioner's answer, the Commissioner is required to file

 a certified copy of the transcript of the record including the evidence upon which the

 findings and decision complained of are based. "Having the 'whole record' before it is

 crucial" to the Court's judicial review. Babbitt, 979 F. Supp. at 775.

       Though phrased as a discovery request, what pro se Plaintiff seeks is a

 complete administrative record. Otis v. Demarasse, 886 F.3d 639, 644 (7th Cir.

 2018) ("The Supreme Court has cautioned that any 'document filed pro se is to be

 liberally construed.'"). Here, ALJ Brown found that the Plaintiff had failed to inform

 the Administration of his incarceration. (Dkt. 36-2 at 13). This determination would

 necessarily have involved a consideration of Plaintiff's application and his

 communications with the Administration as part of the appeals process. See 20

 C.F.R. § 404.507 (defining "fault" for purposes of determining whether overpayment

 should be waived, and noting that the Social Security Administration considers "all

 pertinent circumstances" related to a claimant's failure to furnish information




                                             4
Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 5 of 6 PageID #: 418




 which he knew or should have known to be material). Accordingly, the August 2015

 hearing transcript is necessary to ensure the Court has the entire record before it.

       III.     Conclusion

       For the reasons set forth above, Plaintiff's Motion for Production of

 Documents, Dkt. [38], is GRANTED. Defendant shall file a certified transcript of

 Plaintiff's August 3, 2015 benefit determination hearing before Administrative Law

 Judge John H. Metz within thirty (30) days of this Order. No extensions shall be

 anticipated.

       The Court's Order Setting Briefing Schedule, (Dkt. 37), is hereby amended as

 follows: Within fifty-six (56) days of the filing of the certified transcript of the

 August 3, 2015 hearing, Plaintiff may file a supplemental brief in support of the

 complaint. If the Plaintiff desires not to supplement his brief, he shall notify the

 Court. Within fifty-six (56) days after service of Plaintiff's brief or notice of his

 intent not to supplement, the Defendant shall file a brief in response. Within

 twenty-eight (28) days after service of Defendant's opposition brief, Plaintiff will

 file his reply brief, if any. All other requirements of the Court's Order Setting

 Briefing Schedule, (Dkt. 37), shall remain in effect.

       So ORDERED.

       Date: 5/4/2021




                                             5
Case 1:19-cv-04990-JPH-DLP Document 42 Filed 05/04/21 Page 6 of 6 PageID #: 419




 Distribution:

 All ECF-registered counsel of record via email

 JEFFREY E. HOWELL
 P.O. Box 6093
 Bloomington, IN 47407




                                          6
